Citation Nr: 1103683	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.	Service connection for bilateral hearing loss.

2.	Service connection for tinnitus.

3.	Service connection for a left shoulder disorder.  

4.	Service connection for a low back disorder.  

5.	Service connection for a left hip disorder.  

6.	Service connection for a left ankle disorder.  

7.	Service connection for a digestive disorder. 

8.	Service connection for a lung disorder.  

9.	Service connection for erectile dysfunction as secondary to 
medication used for service-connected posttraumatic stress 
disorder (PTSD).

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and son


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel  


INTRODUCTION

The Veteran had active service from November 1943 to January 
1946, and from April 1946 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  The Board remanded this matter for 
additional medical inquiry in February 2009.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's hearing loss is related to service.  

2.	The Veteran's tinnitus is related to service.  

3.	The Veteran's left shoulder disorder is related to service.  

4.	The Veteran's low back disorder is related to service.    

5.	The Veteran's left hip disorder is related to service.  

6.	The Veteran's left ankle disorder is related to service.  

7.	The Veteran's digestive disorder is related to service.  

8.	The evidence of record preponderates against the Veteran's 
claim that a lung disorder relates to service. 

9.	The evidence of record preponderates against the Veteran's 
claim that his erectile dysfunction (ED) relates to his service-
connected PTSD.


CONCLUSIONS OF LAW

1.	The Veteran's hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.385 (2010).

2.	The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2010).

3.	The Veteran's left shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2010).

4.	The Veteran's low back disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2010).

5.	The Veteran's left hip disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2010).

6.	The Veteran's left ankle disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2010).

7.	The Veteran's digestive disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2010).

8.	The Veteran's lung disorder was not incurred in or aggravated 
by active service, and may not be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010); VAOPGCPREC 4-2000.

9.	The Veteran's ED is not related to a service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been properly 
developed for appellate purposes.  The Board will then address 
the merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id. 

VA provided notification letters to the Veteran in November 2006 
and March 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The 
Veteran was informed of the elements of his claims, and of the 
evidence necessary to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claims.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And, though the 
Veteran was not provided with complete VCAA notification prior to 
the adverse rating decision on appeal, following full 
notification the RO readjudicated his claims in a supplemental 
statement of the case of record dated in October 2010.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (a timing error may be cured by a new VCAA 
notification letter followed by a readjudication of the claim).  
Based on this background, the Board finds VA's untimely notice in 
this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran underwent VA medical examinations for his claims.           

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Merits to the Claims for Service Connection

The Veteran claims service connection for several disorders.  He 
claims that he incurred a lung disorder during service as a 
result of handling asbestos.  He claims that he developed ED due 
to medication used for his service-connected PTSD.  He claims 
that he incurred hearing disorders due to acoustic trauma he 
experienced during combat service.  He claims that he developed a 
stomach disorder as a result of food he ate during his combat 
service.  And he claims that he developed several orthopedic 
disorders as a result of a fall from a tank during combat 
service.  

The evidence of record indicates that the Veteran has current 
hearing, orthopedic, digestive, lung, and ED disorders.  VA 
treatment records dated since the early 1990s and VA examination 
reports dated in 2009 evidence diagnoses of degenerative changes 
in the Veteran's lower spine, left hip, and left shoulder, and of 
a left ankle strain.  This evidence notes diagnoses of scarring 
of the lungs, restrictive disease, dyspnea on exertion (DOE), and 
gastroesophageal reflux disease (GERD).  This evidence notes 
diagnoses of ED.  And the medical and lay evidence of record 
indicates that the Veteran has current bilateral hearing loss and 
tinnitus.  

In assessing VA service connection claims for hearing loss, the 
Board must first determine whether the Veteran has a hearing 
disability under VA regulations.  Hearing disabilities are 
determined for VA purposes using criteria provided under 38 
C.F.R. § 3.385.  Thereunder, a hearing disability will be 
determined where any of the following threshold measures has been 
found: where the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 decibels or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  Id.  An April 2009 VA compensation examination report 
of record indicates auditory thresholds higher than 26 decibels 
from 1000 to 4000 Hertz in each ear, and notes speech recognition 
scores below 94 for each ear.  38 C.F.R. § 3.385.  

Moreover, the Veteran has stated repeatedly that he experiences 
tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay 
testimony is competent to establish the presence of observable 
symptomatology).  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the Veteran is clearly competent to attest to his 
symptoms of tinnitus, which is defined as, "[n]oises (ringing, 
whistling, hissing, roaring, booming, etc.) in the ears."  See 
Stedman's Medical Dictionary 1838 (27 ed. 2000).  Ringing noise 
in the ears is an "observable" symptoms for the Veteran.  As 
such, his statements asserting that he has such a disorder are of 
probative value with regard to the issue of whether the Veteran 
has tinnitus currently.   

As to whether these current disorders relate to service as the 
Veteran claims, the Board agrees in part with the Veteran.  The 
record does not counter the Veteran's claims that his hearing, 
digestive, and orthopedic disorders relate to service.  As will 
be detailed below, these disorders are presumed service connected 
due to the Veteran's combat service.  But the evidence does 
counter his claims that lung and ED disorders should be service-
connected.  The Veteran does not claim that he incurred these 
disorders during combat, and a preponderance of the evidence 
indicates these disorders are not related to service.  The Board 
will separately address the Veteran's claims below.  One section 
will address those claims implicating the presumption to service 
connection under 38 U.S.C.A. § 1154.  The other section will 
address the claims for which the Veteran does not assert the 
combat presumption.  

A.  Disorders Claimed as Combat Related

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309.  If there is no evidence of a 
chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1154, it is provided that in the case of 
Veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d) (2010).

The term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase "engaged in combat with the enemy" requires that the 
Veteran "have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  The fact that the Veteran 
may have served in a "combat area" or "combat zone" does not mean 
that he himself engaged in combat with the enemy.  Id.  Moreover, 
a general statement in the Veteran's service personnel records 
that he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a Veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  No 
single item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions that 
he engaged in combat with the enemy are not ignored, but are 
evaluated along with the other evidence of record.  Id.  If VA 
determines that the Veteran did not engage in combat with the 
enemy, the favorable presumption under 38 U.S.C.A. § 1154(b) will 
not apply.

Based on a review of the record, the Board finds that the 
evidence of record does not preponderate against the Veteran's 
claim that he engaged in combat with the enemy.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The Veteran's Form DD-214 shows 
that the Veteran served in Europe during World War II, and in 
Korea during the Korean Conflict.  His record indicates that he 
was assigned to an infantry unit while serving in Korea.  
Moreover, his record indicates that he was awarded the Combat 
Infantryman Badge and a Bronze Star Medal.  

As indicated earlier, the Veteran maintains that he incurred 
hearing disorders due to acoustic trauma he experienced during 
combat service, he developed a stomach disorder as a result of 
food he ate during his combat service, and he incurred several 
orthopedic disorders as a result of an accident he experienced 
during combat service.  The Board views these statements as 
satisfactory lay evidence of injuries incurred during combat.  
These injuries and the consequent disorders are consistent with 
the "circumstances, conditions, or hardships of" combat 
service.  38 U.S.C.A. § 1154.    

As such, the presumption noted under 38 U.S.C.A. § 1154 will 
apply in this matter for the disorders the Veteran asserts are 
combat-related (hearing, digestive, orthopedic).  A presumption 
of service connection now exists in the record with regard to the 
Veteran's hearing loss, tinnitus, GERD, and orthopedic disorders 
(left shoulder, lower back, left hip, and left ankle).  

The Board must now determine whether the record indicates, by 
clear and convincing evidence, that there is no medical nexus 
between the Veteran's current disorders and his in-service 
injuries.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d); Dalton 
v. Nicholson, 21 Vets. App. 23, 31 (2007) (38 U.S.C.A. § 1154, 
which reduces evidentiary burden for combat Veterans with respect 
to evidence of in-service incurrence of an injury, is not 
equivalent to a statutory presumption that the claimed disorder 
is service connected). 

The evidence of record addressing the issue of medical nexus 
consists of medical and lay evidence.  This evidence is divided 
with regard to the issue of medical nexus.  

The Board will address the Veteran's claims separately below.  

	Hearing Disorders 

Certain evidence of record supports the Veteran's claims that his 
hearing loss and tinnitus relate to service.   

The Veteran's statements indicate that he has experienced 
symptoms of hearing loss and tinnitus since his asserted exposure 
to acoustic trauma during combat.  He has indicated this since 
written statements of record dated since October 2006, and during 
his January 2009 Board hearing.  Moreover, the record contains 
lay statements from the Veteran's spouse and son, attesting to 
the Veteran's difficulties with hearing over many years.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  But lay testimony is competent to establish the 
presence of observable symptomatology.  See Layno, supra.  As the 
lay statements regarding the Veteran's hearing address 
"observable" symptomatology, the Board finds these statements 
to be of probative value with regard to the etiology of the 
Veteran's hearing loss and tinnitus.  

Certain medical evidence of record supports the Veteran's claims 
as well.  Supportive medical opinions from the Veteran's treating 
VA physician are of record.  In a February 2009 letter, the 
physician stated that hearing loss and tinnitus more likely than 
not related to the Veteran's service, "particularly to the 
firing of weapons during practice and combat."  In an October 
2009 opinion, moreover, this physician reiterated that hearing 
loss likely related to "the extent of the gunnery you 
experienced, particularly in combat in both Europe and Korea[.]"  
The Board recognizes that this physician did not expressly 
indicate a review of the claims file, and appeared to base his 
opinions solely on the Veteran's reported history.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (supporting clinical data or 
other rationale should accompany medical opinion).  So the 
probative value of the opinions may be limited.  Nevertheless, 
the opinions are supportive evidence in favor of the claims 
because the Veteran's history, as noted in the letters and 
opinions, is accurate.  

Certain evidence of record counters the Veteran's assertion that 
his hearing disorders relate to service, however.  The April 2009 
VA examiner found the Veteran's current problems likely unrelated 
to service.  This examiner indicated that she reviewed the claims 
file.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  Moreover, she supported her opinion by noting that 
the Veteran did not report a hearing disorder during service, and 
did not evidence any hearing disability while being examined just 
prior to discharge from service.  And she indicated that the 
Veteran denied tinnitus during audiology examinations in November 
2002 and August 2003, and indicated that his hearing loss began 
in 1965.  In an undated addendum opinion, moreover, the VA 
examiner indicated another review of the claims file, and again 
stated that it was unlikely that the Veteran's hearing disorders 
related to service.  She reiterated that the Veteran's service 
medical record did not indicate hearing problems during service.  
And she stated that there was "no scientific support" for the 
proposition of delayed onset of noise-induced hearing loss.  

Additional evidence also counters the Veteran's claim to nexus 
between service and his hearing disorders.  As the VA examiner 
noted, there are no service treatment records (to include a 
separation report of medical examination) indicating that the 
Veteran may have incurred a hearing-related disorder during 
service.  And the earliest medical evidence of either disorder at 
issue here is found in a November 2002 VA examination report, 
which is dated over 37 years following the Veteran's discharge 
from service in 1965.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection).  
But see Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("when 
audiometric test results at a Veteran's separation from service 
do not meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.")   

In sum, substantial medical evidence of record counters the 
Veteran's service connection claims for hearing loss and 
tinnitus.  Nevertheless, the evidentiary standard before the 
Board in this matter is not the preponderance of the evidence 
standard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidentiary standard at 
issue here is the clear and convincing standard specified under 
38 U.S.C.A. § 1154.  As the record currently stands, there is no 
clear and convincing evidence to counter the contentions advanced 
on the Veteran's behalf.  

As such, service connection is warranted for bilateral hearing 
loss and tinnitus.  

	Orthopedic Disorders 

The Board has also assessed the evidence of record to determine 
whether clear and convincing evidence indicates that the 
Veteran's current shoulder, hip, back, and ankle disorders are 
unrelated to service.  38 U.S.C.A. § 1154.  

Certain evidence of record supports the Veteran's claims that 
several orthopedic disorders relate to his fall from a tank 
during combat service.   

In the Veteran's lay statements of record, he indicates that he 
injured himself "during combat duties" falling from a tank, and 
was treated for his injuries at an aid station soon thereafter.  
He indicated during his hearing in January 2009 that his current 
shoulder, back, hip, and ankle disorders relate to that accident.  
As the Veteran's orthopedic pain and limitation can be considered 
observable symptomatology, his statements are of probative value 
with regard to the etiology of his disorders.  See Layno, supra.    

Moreover, the Veteran's treating physician supported his service 
connection claims for orthopedic disorders in the aforementioned 
February 2009 letter of record.  This physician found these 
disorders likely related to service due to the "myriad physical 
demands you were subjected to, particularly in combat wielding 
cumbersome weapons in close quarters" leading to "accelerated 
osteoarthritis in these areas."  

As with the Veteran's hearing disorders, however, substantial 
evidence of record counters the Veteran's claims to service 
connection for orthopedic disorders.  Another March 2009 VA 
compensation examiner found it unlikely that the Veteran's 
disorders related to service.  The examiner indicated a review of 
the claims file, and supported the opinion with the observation 
that the Veteran's service treatment records were negative for 
orthopedic disorders.  The examiner reiterated these opinions in 
a December 2009 addendum report and, in a July 2010 addendum 
report, reiterated her finding with regard to the Veteran's left 
hip.  Moreover, the Board notes that the earliest evidence of 
record of any of the Veteran's orthopedic disorders at issue is 
found in VA treatment records dated in late 1990s, over 30 years 
following discharge from service.  See Maxson, supra.  

Again, significant evidence of record counters the Veteran's 
claims.  However, that evidence cannot be deemed clear and 
convincing evidence against the Veteran's claims.  38 U.S.C.A. 
§ 1154.  As such, service connection is warranted for 
degenerative changes in the Veteran's left shoulder, lower spine, 
and left hip, and for a left ankle strain.  

	Digestive Disorder 

The Board has also reviewed the record to determine whether clear 
and convincing evidence shows that the Veteran's GERD is 
unrelated to his presumed in-service stomach disorder.  
38 U.S.C.A. § 1154.  The evidence of record is divided on this 
issue as well.  In his lay statements of record, the Veteran 
offers evidence that is favorable to his claim.  He indicates 
that in combat settings "field mess" facilities did not meet 
"minimum sanitary conditions" and that he "developed digestive 
problems as well as stomach" problems as a result.  He indicated 
that he complained of his stomach disorder during service but 
that his complaints were not recorded.  He indicated that 
"[o]ver the last 40 years it has been a problem to hold down 
some foods and I have had to see a doctor often for this 
problem."  See Layno, supra.  Moreover, the Veteran's personal 
physician stated clearly in his February 2009 letter that the 
digestive disorder was likely related to service because "the 
circumstances in which you were surviving, particularly in Korea, 
made your ability to engage in normal bodily functions subject to 
many risks."  The physician later noted the difficulty in 
separating the "influences of ... unsanitary conditions, and the 
various infections encountered."  

Meanwhile, the March 2009 VA examiner found the Veteran's current 
GERD unrelated to service and reiterated her opinion in her 
addendum report of record.  And again, the earliest medical 
evidence of record of the Veteran's GERD is dated in the late 
1990s.  See Maxson, supra.  Nevertheless, given the division of 
opinion in the record, the Board cannot find that clear and 
convincing evidence rebuts the presumption to service connection 
for a digestive disorder.  Based on the evidence, it is entirely 
plausible that the Veteran would have a digestive disorder today 
(in addition to hearing and orthopedic disorders) that relates to 
his presumed in-service disorders.  38 U.S.C.A. § 1154.  As such, 
service connection is also warranted for GERD.  

B.  Disorders Not Claimed as Combat Related 

As indicated earlier, the Veteran claims that a current lung 
disorder is related to asbestos exposure during service.  See 
38 C.F.R. § 3.303.  Moreover, he contends that his ED is 
secondary to medication used for service-connected PTSD.  See 
38 C.F.R. § 3.310.  As these disorders are not alleged to have 
been incurred during combat service, the presumption to service 
connection noted under 38 U.S.C.A. § 1154 will not apply to these 
particular claims.  Rather, the evidentiary standard for these 
claims is the preponderance of the evidence standard.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

	Lung Disorder

No statutes specifically address asbestos and service connection 
for asbestos-related diseases.  Moreover, the Secretary of VA has 
not promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular have 
since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 
21-1MR).  In addition, an opinion by VA's Office of General 
Counsel discussed the development of asbestos claims.  See 
VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between asbestos 
exposure and the development of certain diseases, which may occur 
10 to 45 years after exposure.  See M 21-1MR.  When considering 
VA compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate evidence 
of asbestos exposure in service and of ensuring that development 
is accomplished to ascertain whether or not there was pre-service 
and/or post-service evidence of occupational or other asbestos 
exposure.  A determination must then be made as to the 
relationship between asbestos exposure and the claimed diseases, 
keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break 
easily into tiny dust particles that can float in the air, stick 
to clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce plural effusion and fibrosis, 
pleural plaque, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The Manual 
also notes that lung cancer associated with asbestos exposure 
originates in the lung parenchyma, rather than the bronchi.  

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of friction 
products such as clutch products and brake linings, manufacture 
and insulation of roofing and flooring materials, sheet and pipe 
products, and so forth.  High exposure to asbestos and the high 
prevalence of disease have been noted in insulation and shipyard 
workers.  This is significant considering that, during World War 
II, several million people were employed in shipyards and U.S. 
Navy Veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these people 
have sought medical attention in the past 20 years because the 
latency period varies from 10 to 45 or more years between first 
exposure and development of the disease.  Also of significance is 
that the exposure to asbestos may be brief, (as little as a month 
or two) or indirect (bystander's disease).  

The Manual proceeds to say that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  It should be 
noted that the pertinent parts of the Manual guidelines of 
service connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a Veteran was exposed to 
asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 
(1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.

In this matter, the Veteran's service treatment records are 
negative for any lung or respiratory-related disorders.  
Moreover, there are no service personnel records in the claims 
file that evidence the Veteran's contact with asbestos during 
service.  However, the Board will accept as accurate the 
Veteran's statements that he handled asbestos during service.  
Such duties would be consistent with his service given the time 
of his active duty during World War II.  

Nevertheless, even conceding asbestos exposure, a finding of 
service connection is not warranted here.    

The evidence addressing the Veteran's claim for service 
connection for a lung disorder consists of the Veteran's own 
statements, VA treatment records, the February 2009 letter from 
the Veteran's physician, and the March 2009 VA report and 
December 2009 addendum report.  

The earliest medical evidence of record addressing the Veteran's 
lungs is dated in December 1993.  A VA chest x-ray report dated 
then noted "some scarring present at the right base."  But 
January and May 1999 VA x-ray reports indicated normal chest 
radiographs and, "no evidence of active cardiopulmonary 
disease."  A March 2004 VA x-ray report indicated "no evidence 
of active pulmonary pathology."  This report commented that no 
significant change was noted in comparison to the May 1999 x-ray 
report.  And an April 2005 VA x-ray report, which noted mild 
hyperinflation, noted clear lungs and no focal consolidations or 
effusions.  The examiner found an "unremarkable chest."  This 
evidence cannot be construed as evidence that favors the 
Veteran's claim.  None of it shows that the Veteran had up until 
2005 any of the disorders noted as potentially related to 
asbestos exposure in M 21-1MR or VAOPGCPREC 4-2000.

Moreover, the March 2009 VA compensation examination report of 
record counters the Veteran's claim to an asbestos-related lung 
disorder.  That VA examiner indicated a review of the claims 
file, and a personal assessment of the Veteran.  See Kightly, 
supra.  The examiner noted chronic dyspnea on exertion, and noted 
a 2006 examination which indicated restrictive disease.  The 
examiner noted the Veteran used albuterol inhaler for his 
shortness of breath.  This examiner noted a March 2008 x-ray 
report that indicated "[e]levated right and at the right 
diaphragmatic leaf."  The report further stated that otherwise, 
"the lungs are essentially clear."  The examiner stated that 
the Veteran's x-ray did not indicate asbestosis, and that his 
repeat testing "was suboptimal due to patient's effort."  The 
examiner concluded that the Veteran's lung difficulties were not 
related to service.  The examiner explained that asbestosis could 
develop many years after service.  But again, she stated that the 
record contained no evidence that the Veteran developed that 
disorder.  See Bloom, supra.  And in a December 2009 addendum 
report, the examiner reiterated her finding that a lung disorder 
was not related to service.  The examiner stated that testing in 
2007 and 2009 indicated normal results but for "suboptimal 
inspiration during testing[,]" and yielded no evidence of 
asbestos-related lung disease.  

The evidence supporting the Veteran's claim is found in his 
several lay statements of record in which he asserts service 
connection for a lung disease due to asbestos exposure, and in 
the February 2009 letter from his physician.  As indicated 
earlier, the Veteran, as a lay person, is competent to testify 
regarding observable symptoms.  See Layno, supra.  On medical 
matters such as that at issue here - i.e., whether an 
environmental hazard 40 to 50 years ago can cause an internal 
lung disease - the Board finds medical evidence to be 
particularly helpful.  As such, the Veteran's lay comments 
regarding etiology of his breathing troubles are of limited 
probative value.  

The Board similarly finds the supportive February 2009 letter of 
limited probative value.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  This letter states in 
part that the Veteran's lung disorder likely related to service, 
as the Veteran handled a variety of materials, including what was 
likely loose asbestos.  But this opinion does not discuss the 
fact that the Veteran has not developed any of the disorders that 
have been found to be associated with asbestos exposure.  The 
Board notes moreover that this letter does not indicate a review 
of the claims file, which contains the aforementioned medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
medical opinion based on unsubstantiated history, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty needed for a service 
connection finding).

In sum, the Board cannot find that the Veteran did not have 
asbestos exposure during service.  Nevertheless, even if he were 
exposed to asbestos during service, the record would not support 
a finding of service connection for any lung disorder he has 
today.  Simply put, the record contains no medical evidence 
showing that the Veteran has a disorder associated with asbestos 
exposure.  There is no evidence of record of parenchymal lung 
disease.  See M 21-1MR.  There is no evidence of record of other 
lung diseases commonly associated with asbestos exposure, such as 
asbestosis, pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and lung cancer.  And 
there is no evidence of record of other disorders that could be 
associated with asbestos exposure, such as cancers of the 
gastrointestinal tract, cancers of the larynx and pharynx, and 
cancers of the urogenital system.  See VAOPGCPREC 4-2000.  The 
Board notes that the record indicates that the Veteran has had a 
prostate disorder.  But such a disorder - which is not at issue 
in this matter - is not a disorder that is commonly associated 
with asbestos exposure and is excluded in the list of urogenital 
diseases associated with asbestos exposure.  See VAOPGCPREC 4-
2000.  

Parenthetically, the Veteran's personal physician also stated in 
the supportive February 2009 letter that the Veteran's lung 
disorder also likely related to his service in Korea as "the 
cold environment ... likely ... caused pulmonary damage."  But the 
letter did not provide any rationale in support of the opinion.  
The letter did not refer to any studies that would support such a 
theory of causation.  The letter did not address the fact that 
there is no medical evidence of record indicating a chronic lung 
disorder between the 1950s, when the Veteran was presumably 
exposed to cold weather in Korea, and the late 2000s, over 50 
years later.  And the letter did not address the fact that the 
Veteran has not asserted in the record that his lung disorder 
relates to cold exposure.  Moreover, in the December 2009 VA 
addendum report, the VA examiner indicated a review of the 
February 2009 supportive opinion, and continued her opinion that 
a lung disorder was not related to service.  She indicated that 
no medical evidence supports the theory that cold weather 
exposure would cause "long term effects on internal organs" 
such as the lungs.  

As such, the evidence of record preponderates against the 
Veteran's service connection claim for asbestos exposure.  See 
Alemany, supra.    

	Erectile Dysfunction 

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  In this matter, the Veteran claims that medication 
used for his service-connected PTSD causes his ED.  

The Board has considered the Veteran's statements regarding 
causation here.  But he is not a medical specialist.  Indeed, his 
status as a layperson must be considered when evaluating his 
comments regarding etiology of an internal disorder such as ED.  
See Espiritu, supra.  His statements regarding the cause of his 
ED are of limited probative value, therefore.  

The Board has reviewed the medical evidence to determine whether 
the Veteran's theory of causation has support.  The only medical 
opinion of record to address the Veteran's claim is found in a 
September 2010 VA compensation examination report of record.  
This examiner indicated a review of the claims file, and of the 
Veteran.  See Kightley, supra.  This examiner discussed the 
Veteran's theory of causation, and reviewed the medical evidence 
of record relevant to the Veteran's ED and to his PTSD.  This 
examiner noted that the Veteran ingested medication for his PTSD, 
which can cause ED.  But this examiner found the ED unrelated to 
the medicine.  In his opinion, the examiner stated that the 
Veteran's problems with ED predated the commencement of 
medication used for ED, "just a few years ago."  The examiner 
concluded that, "it is not possible for his ED to be caused by 
any medications that he's taken for his PTSD."  

The Board notes that the Veteran's treating physician indicated 
in his February 2009 letter that the Veteran's ED was related to 
the rigors of his service, to include unsanitary conditions and 
infections.  However, the Veteran himself has never asserted 
such.  In his statements of record, and in the Board hearing 
transcript, it has been consistently indicated that the Veteran's 
ED is caused by medication.  As such, the Board finds that letter 
to be of limited probative value, and substantially outweighed by 
the thorough report and opinion countering the Veteran's claim to 
secondary service connection.  See Reonal, supra.  Moreover, the 
Board has considered that the earliest medical evidence of record 
of ED is found in the 2000s, approximately 35 years following 
discharge from service.  See Maxson, supra.  

In conclusion, the Board finds service connection warranted for 
bilateral hearing loss, tinnitus, a left shoulder disorder, a low 
back disorder, a left hip disorder, a left ankle disorder, and a 
digestive disorder.  However, the Board finds service connection 
unwarranted for a lung disorder and for ED as the evidence of 
record preponderates against these claims.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

1.	Service connection for bilateral hearing loss is granted.

2.	Service connection for tinnitus is granted.

3.	Service connection for degenerative changes in the left 
shoulder is granted.  

4.	Service connection for degenerative changes in the lower spine 
is granted.  

5.	Service connection for degenerative changes in the left hip is 
granted.  

6.	Service connection for a left ankle strain is granted.  

7.	Service connection for GERD is granted. 

8.	Service connection for a lung disorder is denied.   

9.	Service connection for ED is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


